                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRIAN WHITTON,

                       Plaintiff,

               v.                                                    Case No. 21-C-844

UNITED STATES OF AMERICA,

                       Defendant.


                                             ORDER


       Defendant Brian Whitton is currently serving a 15-year sentence following his convictions

for arson, use of fire to commit a felony offense, mail fraud, and making a false statement to an

ATF Special Agent after a four-day jury trial. See United States v. Whitton, No. 19-CR-224.

Whitton appealed but later moved to dismiss his direct appeal. His motion was granted and an

order dismissing the appeal was entered on May 28, 2021.

       On July 14, 2021 Whitton filed a motion for post-conviction relief pursuant to 28 U.S.C.

§ 2255 alleging his trial counsel provided ineffective assistance of counsel by coercing him into

waiving his right to testify at trial and refusing to call his wife Natalie Whitton and Attorney Glen

Kulkowski to testify on his behalf. In support of his motion Whitton filed his own affidavit in

addition to affidavits from Natalie Whitton and Attorney Kulkowski. According to Whitton, the

witnesses would have offered testimony regarding his financial condition prior to the arson and

the legality of the land contract Whitton executed to purchase the bar. Whitton alleges that the

testimony would have rebutted the United States’ evidence that he had a financial motive to

commit the crimes charged.




          Case 1:21-cv-00844-WCG Filed 08/20/21 Page 1 of 3 Document 5
       On July 21, 2021, the Court ordered the government to file a response to Whitton’s motion

and his request for an evidentiary hearing within 30 days. In the process of preparing its response

to Whitton’s motion, the government sought input from Whitton’s trial attorney, Daniel Adams.

Because of the attorney/client privilege, Attorney Adams was reluctant to speak with the

government about his representation of Whitton. The government has now moved for an order

finding that Whitton has waived his attorney/client privilege with respect to Attorney Adams’

representation of him in connection with the trial in this matter.

       The attorney/client privilege can be waived either explicitly or implicitly. Lorenz v. Valley

Forge Ins. Co., 815 F.2d 1095, 1098 (7th Cir. 1987). A litigant who challenges the adequacy of

his attorney’s performance implicitly waives the attorney/client privilege as to the matters relating

to that performance. Garcia v. Zenith Electronics Corp., 58 F.3d 1171, 1175, n.1 (7th Cir. 1995);

see also United States v. Pinson, 584 F.3d 972, 977–78 (10th Cir. 2009) (“When a habeas petitioner

claims that he received ineffective assistance of counsel, he puts communications between himself

and his attorney directly in issue, and thus by implication waives the attorney-client privilege with

respect to those communications.”); Jenkins v. United States, No. 09-CV-713-JPS, 2010 WL

145850 *2 (E.D. Wis. Jan. 8, 2010) (“The generally accepted rule is that a litigant that challenges

the sufficiency of his attorney’s services impliedly waives the attorney-client privilege as to

matters relating to those issues.”).

       Based on this authority, the Court concludes from the allegations of Whitton’s motion that

he has implicitly waived the attorney/client privilege communications with Attorney Adams

relating to the claims he has asserted in this matter. Accordingly, Attorney Adams is no longer

privileged to withhold relevant communications from the government concerning his

representation of Mr. Whitton.



                                                  2

          Case 1:21-cv-00844-WCG Filed 08/20/21 Page 2 of 3 Document 5
       In addition, the government has moved for additional time in which to respond to Whitton’s

motion and request for an evidentiary hearing. That motion is also granted and the time for the

government’s response is extended to September 30, 2021.

       SO ORDERED at Green Bay, Wisconsin this 20th day of August, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                               3

         Case 1:21-cv-00844-WCG Filed 08/20/21 Page 3 of 3 Document 5
